

THIRD AMENDMENT TO
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
MENACHE ADELMAN, LLC


THIS THIRD AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF MENACHE
ADELMAN, LLC (this “Amendment”) is made and entered into to be effective as of
the 30th day of May, 2011 (“Effective Date”), by and among MENACHE ADELMAN, LLC,
a Delaware limited liability company (the “Company”), ADELMAN ENTERPRISES, INC.,
a Delaware corporation (“AE”) and MENACHE, LLC, a Delaware limited liability
company (“Menache”), with reference to the following facts:


BACKGROUND INFORMATION


WHEREAS, AE and Menache are parties to that Limited Liability Company Operating
Agreement of Menache Adelman, LLC dated to be effective as of April 30, 2010, as
amended by that certain First Amendment thereto dated October 20, 2010 and the
Second Amendment thereto dated November 24, 2010 (collectively, the “Operating
Agreement”) (capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Operating Agreement), that
sets forth certain of the terms and provisions pursuant to which: (i) the
Company and its business are managed and operated, and (ii) contributions to and
distributions by and from the Company are effected; and


WHEREAS, the Company, AE and Menache desire to amend the Operating Agreement in
accordance with the terms hereof to extend the date by which the Initial Funding
must be contributed to the Company by AE; and


WHEREAS, pursuant to Section 14.1 of the Operating Agreement, the amendment to
the Operating Agreement set forth herein can be effected by the written action
of the Members of the Company.


NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
and covenants set forth herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.        Amendments.  The Agreement is hereby amended as follows:
 
A.           Section 2.2.3.  Section 2.2.3 is hereby deleted in its entirety,
and the following new Section 2.2.3 is inserted in lieu thereof:
 
 
1

--------------------------------------------------------------------------------

 
“2.2.3 Additional AE Contributions. AE shall contribute funds to the Company for
the development of the Technology such that such Technology becomes ready for
use on a motion picture (“Funded Development”); provided however that it is
anticipated that the amount of such required contributions and payments shall be
Three Million Five Hundred Thousand Dollars ($3,500,000).  As soon as
practicable following the execution of this Agreement, AE will first pay the
amount of Sixty-Six Thousand Six Hundred Sixty-Seven Dollars ($66,667) to
Alberto Menache as an independent contractor for his consulting services for the
development of the Anthus Channel as it pertains to integrating motion capture
into television programming (“Alberto Payment”).  AE will then contribute the
amount of Three Hundred Fifty Thousand Dollars ($350,000) to the Company
(“Company Initial Funding”) so that the initial work can commence on prototypes
of the Technology.  The Alberto Payment and the Company Initial Funding shall be
referred to herein as the “Initial Funding”.


Notwithstanding anything to the contrary in this Agreement, it is further agreed
that beginning on August 20, 2011 (“Fund Share Date”), a minimum of one third
(1/3) of each dollar (“Company Share”) received by AE or any of its subsidiary
companies, shall be payable to the Company.  This obligation shall be triggered
for all money that is received above and beyond the amount needed to cover the
monthly expenses incurred by AE, with such monthly expenses not to exceed the
amount of Six Thousand Dollars ($6,000).  These payments shall be made first to
the Alberto Payment until the full amount of the Alberto Payment has been paid,
and thereafter to the Company until the full amount of the Company Initial
Funding has been received by the Company.  Thereafter, the Company Share shall
be paid to the Company until such time as the Company (separate and apart from
the Alberto Payment) has received a total of Three Million Five Hundred Thousand
Dollars ($3,500,000).


Following the Initial Funding, AE shall make capital contributions to the
Company in incremental amounts at least equal to the amounts required to pay all
costs as and when contemplated under the budget heretofore agreed upon by AE and
Menache and attached hereto as Exhibit “A” (the "Budget”).  The capital
contributions described in this Section 2.2.3 shall be deemed to be
consideration for AE’s 40% Ownership Interest in the Company.  If additional
funding is needed beyond the amount contemplated in this Section 2.2.3, then AE
shall, to the best of its ability, provide additional capital.  The terms and
conditions of such additional capital shall be agreed upon by AE and the Board
of Managers.”


B.           Extension of Time in Section 2.2.3.1.  The time by which the
Initial Funding must be contributed by AE to the Company in order to avoid the
consequences set forth in Section 2.2.3.1 of the Operating Agreement is hereby
extended until October 31, 2011.
 
 
2

--------------------------------------------------------------------------------

 
 
C.           No Other Changes to Section 2.2.3.1 or 2.2.3.2.  Except as
expressly set forth in this Section 1 of this Amendment, no other part of
Sections 2.2.3.1 or 2.2.3.2 shall be modified or amended.


2.        Consideration for Amendment.  As consideration for the extension of
time and other provisions set forth in Section 1 of this Amendment, upon the
execution of this Amendment, AE and its shareholders and directors shall cause
100,000 shares of AE to be contributed to Menache, LLC.


3.         Effective Date of Amendment.  The amendments to the Operating
Agreement described in this Amendment shall be effective as of the Effective
Date.


4.        Approval of Members.  All of the Members (as such term is defined in
the Operating Agreement) of the Company, hereby consent to and approve the
amendments to the Operating Agreement set forth in Section 1 hereof, and hereby
authorize and direct the Company to execute this Amendment and deliver this
Amendment on behalf of the Company.


5.        Operating Agreement in Full Force and Effect.  Except as expressly
amended hereby, the Operating Agreement and the terms and provisions thereof
shall remain in full force and effect.   Unless specifically provided to the
contrary, or the context requires otherwise, all references herein to the
Operating Agreement shall mean the Operating Agreement, as amended hereby.


6.        Electronic or Facsimile Transmission.  In order to facilitate
execution of this Amendment, the parties agree that this Amendment may be
executed and electronically mailed or sent by facsimile to the other party and
the executed facsimile or electronic copy shall be binding and enforceable as an
original.
 
 
3

--------------------------------------------------------------------------------

 
 
7.        Counterparts.  This Amendment may be executed in counterparts, each of
which, when executed, shall be deemed an original instrument, but all of which
taken together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused these presents to be signed,
sealed and delivered as of the Effective Date.


COMPANY:
 
MEMBERS:
     
MENACHE ADELMAN, LLC
 
ADELMAN ENTERPRISES, INC.
     
By:
   
By:
   
Charles Adelman, Manager
   
Charles Adelman, President
         
MENACHE, LLC
By:
       
Alberto Menache, Manager
             
By:
       
Alberto Menache, Manager

 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
  
 
5

--------------------------------------------------------------------------------

 
 
MENACHE, LLC
Budget Summary



    
MONTH
 
G&A
  1     2     3     4     5     6     7     8     9     10     11     12    
Total
 
Management
  $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20  
  $ 20     $ 20     $ 20     $ 240  
Insurance
  $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2  
  $ 2     $ 2     $ 24  
Payroll Taxes
  $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13  
  $ 13     $ 13     $ 13     $ 158  
Rent
  $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5  
  $ 5     $ 5     $ 60  
Utilites
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Phone/Fax/Internet
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Office Supplies
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Travel & Entertainment
  $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2  
  $ 2     $ 2     $ 24  
Consulting/Accounting Fees
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Legal Fees
  $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2  
  $ 2     $ 2     $ 24  
Total G&A
  $ 48     $ 48     $ 48     $ 48     $ 48     $ 48     $ 48     $ 48     $ 48  
  $ 48     $ 48     $ 48     $ 578                                              
                                                             
TOTAL R&D
  $ 125     $ 220     $ 250     $ 252     $ 252     $ 262     $ 262     $ 267  
  $ 257     $ 209     $ 134     $ 130     $ 2,620                              
                                                                             
Subtotal
  $ 173     $ 268     $ 298     $ 300     $ 300     $ 310     $ 310     $ 315  
  $ 305     $ 257     $ 182     $ 178     $ 3,198                              
                                                                             
10% Contingency
  $ 17     $ 27     $ 30     $ 30     $ 30     $ 31     $ 31     $ 32     $ 31  
  $ 26     $ 18     $ 18     $ 320                                              
                                                             
Total
  $ 191     $ 295     $ 328     $ 330     $ 330     $ 341     $ 341     $ 347  
  $ 336     $ 283     $ 200     $ 196     $ 3,518  

 
 
 

--------------------------------------------------------------------------------

 
 
MENACHE, LLC
Phase II R&D Budget



    
MONTHS
            1     2     3     4     5     6     7     8     9     10     11    
12    
Total
 
Staff
                                                                               
                     
System Engineer
  $ 25     $ 25     $ 25     $ 25     $ 25     $ 25     $ 25     $ 25     $ 25  
  $ 25     $ 25     $ 25     $ 300  
DSP Engineer
  $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13  
  $ 13     $ 13     $ 13     $ 150  
Software Engineer
  $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15     $ 15     $ 15     $ 180  
System Engineer # 2
  $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15     $ 15     $ 15     $ 180  
Digital Engineer
  $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15     $ 15     $ 15     $ 180  
Program Manager
  $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8  
  $ 8     $ 8     $ 90  
Labor Subtotal
  $ 90     $ 90     $ 90     $ 90     $ 90     $ 90     $ 90     $ 90     $ 90  
  $ 90     $ 90     $ 90     $ 1,080                                            
                                                               
Direct Cost
                                                                               
                       
Tag Development
          $ 30     $ 30     $ 30     $ 30     $ 30     $ 30     $ 30     $ 30  
                          $ 240  
Tag Antenna Development
          $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15                     $ 135  
Tag Package/Fixture Development
                                          $ 10     $ 10     $ 10     $ 10     $
10                     $ 50  
Tag Manufacturing
                          $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 4  
  $ 4             $ 20  
Sensor RF/IF Development
          $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10  
  $ 10                     $ 90  
Sensor Antenna Development
                  $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10    
$ 10                     $ 80  
Sensor FPGA Development
          $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20  
  $ 20                     $ 180  
Sensor DSP Board Development
                          $ 20     $ 20     $ 20     $ 20     $ 20     $ 20    
                        $ 120  
Dual Pol Sensors Manufacturing
                  $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20    
$ 20                     $ 160  
Measurment Processor System
          $ 20     $ 20                                                        
                    $ 40  
Frequency Ref/Dist & AP
                  $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5  
                  $ 40  
UWB Development
          $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10            
                        $ 70  
Misc
  $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5  
  $ 20     $ 20     $ 90  
DC Subtotal
  $ 5     $ 110     $ 145     $ 147     $ 147     $ 157     $ 157     $ 157    
$ 147     $ 99     $ 24     $ 20     $ 1,315                                    
                                                                       
Indirect Cost
                                                                               
                       
Integration
                  $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10    
$ 10     $ 10     $ 10     $ 100  
Software Tools
  $ 10     $ 10     $ 5     $ 5     $ 5     $ 5     $ 5                        
                    $ 45  
Test Equipment
  $ 20     $ 10                                             $ 10     $ 10     $
10     $ 10     $ 10     $ 80  
IC Subtotal
  $ 30     $ 20     $ 15     $ 15     $ 15     $ 15     $ 15     $ 20     $ 20  
  $ 20     $ 20     $ 20     $ 225                                              
                                                             
TOTAL
  $ 125     $ 220     $ 250     $ 252     $ 252     $ 262     $ 262     $ 267  
  $ 257     $ 209     $ 134     $ 130     $ 2,620  

 
 

--------------------------------------------------------------------------------

 
 